PER CURIAM.
Robert Scott Ellis brought this mandamus action seeking an evidentiary hearing on his 28 U.S.C. § 2255 (2000) motion pending in the district court. Ellis has failed to demonstrate that he has a clear and indisputable right to mandamus relief and that there are no other adequate means for obtaining the relief. Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35, 101 S.Ct. 188, 66 L.Ed.2d 193 (1980). Accordingly, we deny the petition for writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED